      Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA
 THOMAS INDUSTRIAL &                              *                   CIVIL ACTION
 MECHANICAL CONTRACTORS, LLC
                                                  *                   NO. 20-1102
 VERSUS
                                                  *                   SECTION “R” (2)
 JEFFREY JUSTICE, ET AL.

                                     ORDER AND REASONS

        The Motion to Quash Subponeas Duces Tecum (ECF No. 26) and Motion to Quash Rule

30(b)(6) Notice of Deposition (ECF No. 30) filed by Defendants Jeffrey Justice, Sandra Justice,

Lamar Kerry Davis and Advanced Industrial & Mechanical, LLC are pending before me in this

matter. Plaintiff Thomas Industrial & Mechanical Contractors, LLC (“Thomas Industrial”) filed

timely Opposition Memoranda. ECF Nos. 39, 40. Having considered the record, the submissions

and arguments of counsel, and the applicable law, IT IS ORDERED that Defendants’ motions are

GRANTED IN PART AN DENIED IN PART for the reasons stated herein.

I.      BACKGROUND

        Defendants Jeffrey Justice, Sandra Justice and Lamar Kerry Davis worked for Plaintiff

Thomas Industrial until their termination on March 8, 2019. ECF No. 21, ⁋ 21, at 5. Plaintiff

alleges that, while in its employ, Defendants formed a competing company (Defendant Advanced

Industrial & Mechanical, LLC (“Advanced Industrial”)) and engaged in fraud, misrepresentation,

deception, and other unethical conduct and diverted business opportunities from Plaintiff to

Advanced Industrial. Id. ⁋ 15, at 4. Plaintiff asserts claims for unfair trade practices, conversion,

breach of contract and breach of fiduciary duty. Id. ⁋⁋ 13–42, at 3–11. Plaintiff contends that,

among other things, Defendants falsely represented to Plaintiff’s customers that Advanced

Industrial was Plaintiff’s subsidiary, altered Plaintiff’s Certificate of Liability Insurance to reflect


                                                   1
      Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 2 of 13




the insurance was in favor of Advanced Industrial, contracted with Plaintiff’s customers on behalf

of Advanced Industrial, charged Plaintiff for time spent working on Advanced Industrial matters

(id. ⁋ 22, at 5–6), and that they stole and used Plaintiff’s equipment to perform services on behalf

of Advanced Industrial (id. ⁋⁋ 29–31, at 9). Plaintiff claims to have suffered losses in excess of

$450,000 in sales as well as other financial losses. Id. ⁋ 23, at 6. Defendants deny the allegations,

and the individual Defendants have filed a counterclaim for unpaid wages and penalties under La.

Rev. Stat. § 23:631 (ECF No. 22, ¶ 13, at 12), alleging they are owed approximately $20,000 in

unpaid expenses and $8,386.55 in unpaid commissions. Id. ⁋⁋ 10, 12, at 11.

        A.      Subpoenas Duces Tecum

        In the course of discovery, Plaintiff issued Subpoenas Duces Tecum to 10 third parties 1

seeking 13 categories of information:

        1. Copies of all Certificates of Insurance provided by Advanced Industrial & Mechanical,
            LLC (AIM) for any purpose at any time.
        2. Copies of all checks paid to AIM for any purpose at any time.
        3. Copies of all estimates provided by AIM for any purpose at any time.
        4. Copies of all AIM purchase orders for any purposes at any time.
        5. Copies of all financial statements provided by AIM for any purpose at any time.
        6. Copies of all quotes provided by AIM for any purpose at any time.
        7. Copies of all documents showing all jobs or work performed by AIM on any jobs or
            work for any purpose at any time.
        8. Copies of all checks paid to AIM for any purpose at any time.
        9. Copies of all transaction reports involving payments to AIM for any purpose at any
            time.
        10. Copies of any communications, including but not limited to correspondence, emails,
            recordings, etc. received from AIM or sent to AIM for any purpose at any time.
        11. Copies of any communications, including but not limited to correspondence, emails,
            recordings, etc. received from Jeffery Justice or sent to Jeffery Justice for any purpose
            at any time.
        12. Copies of any communications, including but not limited to correspondence, emails,
            recordings, etc. received from Sandra Justice or sent to Sandra Justice for any purpose
            at any time.

1
 The recipients of the subpoenas duces tecum are Babcock & Wilcox, Bachman Industries, Bear Island Paper WB,
LLC, Dominion Altavista, Dominion Energy Virginia, DS Smith North America Recycling, Durr Universal,
Hydrocarbon Engineering, Virginia Electric & Power Company, and Clyde Bergmann Power Group Americas, Inc.
ECF No. 26-2, at 2, 7, 12, 17, 22, 27, 32, 37, 42, 47.

                                                     2
      Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 3 of 13




       13. Copies of any communications, including but not limited to correspondence, emails,
           recordings, etc. received from Lamar Kerry Davis or sent to Lamar Kerry Davis for
           any purpose at any time.

            Defendants do not object to Items 2-4 and 6-9 for the period before their March 8, 2019

termination, but do object to any such documents after their employment with Plaintiff ended on

the basis that this case does not involve an alleged non-compete agreement so post-employment

activities are not relevant to any claim in this case. ECF No. 26-1, at 4–5. Defendants also contend

that the requested documents are confidential and proprietary business and financial information,

which is particularly harmful given that Plaintiff is their direct competitor. Id. at 5. Likewise, for

Items 10-13, Defendants do not object to communications related to work quoted, offered or

performed before March 8, 2019, but object to any communications after their termination and

further object that the requests seeking communications “for any purpose at any time” as overbroad

and not narrowly tailored to seek relevant information. Id. at 6. Defendants object to Item 5 for

any period of time, including the time during which they were employed by Plaintiff. Id. at 5–6.

            Plaintiff contends that all of the information sought by the Subpoenas Duces Tecum,

including the post-March 8, 2019 information, is relevant to damages and to establish

misrepresentations made to Plaintiff’s customers to divert their business from Plaintiff to

Advanced Industrial. ECF No. 39, at 3–7.

            B. Deposition Notices

            Plaintiff also issued deposition notices for the individual defendants and a Rule

30(b)(6) notice for Advanced Industrial specifying 14 areas of inquiry:

       1.   The nature of AIM’s business;
       2.   Funding received by AIM;
       3.   Organizational structure of AIM;
       4.   Recruiting and hiring practices by AIM;
       5.   The nature, status, and underlying facts of any litigation to which the company has been
            a party.

                                                  3
      Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 4 of 13




       6. Jobs or work AIM has undertaken or completed at any time since inception until the
           present date including any jobs or work before, during, and after Jeffery Justice was
           employed by Thomas Industrial & Mechanical Constructors, LLC (Thomas Industrial).
       7. Any accountants utilized by Advanced Industrial Mechanical, LLC for any purpose
           whatsoever from 2018 to the present date.
       8. Customers of AIM from inception of the business to the present date.
       9. Amounts paid for each job AIM completed or performed any work on from inception
           of the business to the present date.
       10. Third parties presented with any Certificates of Liability Insurance at any time for any
           job or work performed or attempted to be per[]formed by AIM.
       11. All income paid to any AIM employee from inception of the business until the present
           date.
       12. All income paid to any third party for work completed on behalf of or for AIM from
           inception of the business until the present date.
       13. Financial statements created by or for AIM from inception of the business until the
           present date.
       14. All quotes provided to any third party by AIM or any employee on behalf of AIM for
           any employee on behalf of AIM for any work from inception of the business until the
           present date.

ECF No. 30-2, at 2.

       Defendants seek to quash or limit Plaintiff’s notices of deposition for defendants Jeffrey

Justice, Sandra Justice and Kerry Davis as well as a Rule 30(b)(6) Deposition Notice setting forth

14 areas of inquiry, which Defendants contend are overbroad. ECF No. 30-1, at 2. Defendants

ask that this Court to limit the Rule 30(b)(6) areas of inquiry and preclude disclosure of confidential

and proprietary business and financial information of Advanced Industrial to Plaintiff as its

competitor and to require that Mr. Justice’s individual deposition be combined with Advanced

Industrial’s corporate depositions to avoid unnecessary duplication and waste of time and

resources. Id. For the same reasons as set forth in their Motion to Quash Subpoenas Duces Tecum,

Defendants object to Areas of Inquiry Nos. 2 and 6-14 to the extent same seeks information after

their March 8, 2019 termination (ECF No. 30-1, at 5–6) and Areas of Inquiry Nos. 11-13 regarding

its financial statements and payments made to employees and third parties are not relevant and




                                                  4
      Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 5 of 13




“highly confidential business/personal financial information.” Id. at 6. Defendants also object to

Plaintiff’s failure to confer, as required by amended Rule 30(b)(6). Id. at 7–8.

           Plaintiff makes the same arguments in its Opposition to the Motion to Quash

Depositions as in its response to the Motion to Quash Subpoenas Duces Tecum. ECF No. 40, at

3–6. With regard to the Rule 30(b)(6) deposition, Plaintiff argues that it satisfied its obligation to

confer with defense counsel (id. at 6), and it seeks different information from Advanced Industrial

and Jeffrey Justice such that combining the depositions would result in confusion. Id. at 7–8.

Finally, Plaintiff argues that the individual depositions should not be limited for the same reasons

that the corporate deposition should not be limited. Id. at 8.

II.    APPLICABLE LAW

       A. The Scope of Discovery

       Under Rule 26, “[p]arties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit. Information

within this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R.

Civ. P. 26(b)(1). Rule 26(b)(2)(C)(i)–(iii) directs the Court to limit the frequency or extent of

discovery otherwise allowed, if it determines: (1) the discovery sought is unreasonably cumulative

or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive; (2) the party seeking discovery had ample opportunity to obtain

the information; or (3) the proposed discovery is outside the scope of Rule 26(b)(1).




                                                  5
      Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 6 of 13




        The threshold for relevance at the discovery stage is lower than the threshold for relevance

of admissibility of evidence at the trial stage. 2 This broader scope is necessary given the nature of

litigation, where determinations of relevance for discovery purposes are made well in advance of

trial. Facts that are not considered in determining the ultimate issues may be eliminated in due

course of the proceeding. 3 At the discovery stage, relevance includes “[a]ny matter that bears on,

or that reasonably could lead to other matter that could bear on, any issue that is or may be in the

case.” 4 Discovery should be allowed unless the party opposing discovery establishes that the

information sought “can have no possible bearing on the claim or defense of the party seeking

discovery.” 5 If relevance is in doubt, the court should be permissive in allowing discovery. 6

        Rule 26’s advisory committee comments make clear that the parties and the court have a

collective responsibility to ensure that discovery is proportional. The party claiming it would

suffer an undue burden or expense is typically in the best position to explain why, while the party

claiming the information is important to resolve the issues in the case should be able “to explain

the ways in which the underlying information bears on the issues as that party understands them.”

Fed. R. Civ. P. 26 advisory committee’s notes to 2015 amendment. “The court's responsibility,

using all the information provided by the parties, is to consider these and all the other factors in

reaching a case-specific determination of the appropriate scope of discovery.” Id.

        B. The Motion to Quash Third Party Subpoenas Duces Tecum

        Under Federal Rule of Civil Procedure 45, a party may serve a subpoena that commands a

nonparty to whom it is directed to, among other things, attend and testify in a deposition at a


2
  Rangel v. Gonzalez Mascorro, 274 F.R.D. 585, 590 (S.D. Tex. 2011) (citations omitted).
3
  Id. n.5 (citation and quotation omitted).
4
  Id. (citations omitted).
5
  Dotson v. Edmonson, No. CV 16-15371, 2017 WL 11535244, at *3 (E.D. La. Nov. 21, 2017) (citing Merrill v. Waffle
House, Inc., 227 F.R.D. 467, 470 (N.D. Tex. 2005)).
6
  E.E.O.C. v. Simply Storage Mgmt., L.L.C., 270 F.R.D. 430, 433 (S.D. Ind. 2010) (quoting Truswal Sys. Corp. v.
Hydro–Air Eng’r, Inc., 813 F.2d 1207, 1212 (Fed. Cir. 1987) (internal quotations omitted)).

                                                       6
       Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 7 of 13




specified time and place. Third-party subpoenas are discovery devices which, although governed

in the first instance by Rule 45, are also subject to the parameters established by Rule 26. 7 Rule

45 also provides additional protections when subpoenas duces tecum are issued to non-parties.

Specifically, the party issuing a subpoena to a non-party “must take reasonable steps to avoid

imposing undue burden or expense on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1).

         On timely motion, the court for the district where compliance is required must quash or

modify a subpoena that: (1) fails to allow a reasonable time to comply; (2) requires a person to

comply beyond the geographical limits specified in Rule 45(c); (3) requires disclosure of

privileged or other protected matter, if no exception or waiver applies; or (4) subjects a person to

undue burden. Fed. R. Civ. P. 45(d)(3). Generally, modification of a subpoena is preferable to

quashing it outright.8 “Both Rules 45 and 26 authorize the court to modify a subpoena duces tecum

when its scope exceeds the boundaries of permissible discovery or otherwise violates the

parameters of Rule 45.” 9

         Absent a personal right or privilege with respect to the subpoenaed materials, a party

generally does not have standing to quash a subpoena duces tecum issued to a third party because

the party is not in possession of the materials subpoenaed. 10 Further, a party “cannot challenge a

Rule 45 subpoena directed to a third party on the basis that . . . the subpoena is overly broad, or

that the subpoena seeks information that is irrelevant because only the responding third party can




7
  In re Application of Time, Inc., No. 99-2916, 1999 WL 804090, at *7 (E.D. La. Oct. 6, 1999), aff'd, 209 F.3d 719
(5th Cir. 2000).
8
  Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004); Tiberi v. CIGNA, Ins. Co., 40 F.3d 110, 112
(5th Cir. 1994); see also Linder v. Nat'l Sec. Agency, 94 F.3d 693, 698 (D.C. Cir. 1996) (“[M]odification of a subpoena
is generally preferred to outright quashing . . . .”).
9
  Hahn v. Hunt, No. 15-2867, 2016 WL 1587405, at *2 (E.D. La. Apr. 20, 2016).
10
   Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979); Weatherly v. State Farm Fire & Cas. Ins. Co., No. 07-
4371-EEF-SS, 2009 WL 1507353, at *2 (E.D. La. May 28, 2009) (holding that defendant did not have standing to
challenge the subpoena where it had no privilege over the documents).

                                                          7
       Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 8 of 13




object and seek to quash a Rule 45 subpoena on those grounds.” 11 The person filing the motion to

quash has the burden of proof to demonstrate that compliance would impose undue burden or

expense. 12

        To determine whether the subpoena presents an undue burden, the Fifth Circuit considers

the following factors: (1) relevance of the information requested; (2) the need of the party for the

documents; (3) the breadth of the document request; (4) the time period covered by the request;

(5) the particularity with which the party describes the requested documents; and (6) the burden

imposed. 13 “Whether a burdensome subpoena is reasonable ‘must be determined according to the

facts of the case,’ such as the party's need for the documents and the nature and importance of the

litigation.” 14 “Further, if the person to whom the document request is made is a non-party, the

court may also consider the expense and inconvenience to the non-party.” 15

        C. Standard for Protective Order

        A “court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). “Good cause”

exists when disclosure will result in a clearly defined and serious injury to the party seeking the

protective order. 16 The party seeking the protective order bears the burden of showing that a

protective order is necessary, “which contemplates a particular and specific demonstration of fact

as distinguished from stereotyped and conclusory statements.” 17 In determining good cause, the


11
   Salmon v. Waffle House, Inc., No. 19-1349, 2020 WL 6708382, at *2 (E.D. La. Nov. 16, 2020) (citing Frazier v.
RadioShack Corp., No. 10-855-BAJ-CN, 2012 WL 832285, at *1 (M.D. La. Mar. 12, 2012)).
12
   See Wiwa, 392 F.3d at 818; McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir.
1990) (finding party resisting discovery must show why each discovery request is not relevant or otherwise
objectionable).
13
   Wiwa, 392 F.3d at 818 (internal citations omitted).
14
   Id. (citation omitted).
15
   Id. (citation omitted).
16
   Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994).
17
   E.E.O.C. v. BDO USA, L.L.P., 876 F.3d 690, 698 (5th Cir. 2017) (citing In re Terra Int’l, 134 F.3d 302, 306 (5th
Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978))).

                                                        8
       Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 9 of 13




court must balance the risk of injury without the protective order and the requesting party's need

for information. 18

         Rule 26 offers a variety of potential options that the court may use to protect the moving

party, including forbidding or limiting the scope of discovery into certain matters or requiring that

a trade secret or other confidential commercial information not be revealed or be revealed in only

a certain way. Fed. R. Civ. P. 26(c)(1)(D), (G). The Federal Rules of Civil Procedure do not

expressly define the terms “trade secret” or “confidential commercial information” as used in Rule

26(c). Nonetheless, courts have defined these terms as “information which, if disclosed, would

cause substantial economic harm to the competitive position of the entity from whom the

information was obtained.” 19

         The trial court enjoys wide discretion in setting the parameters of a protective order. 20 “As

a general proposition, a district court [may] exercise its sound discretion in determining how far

to restrict discovery; and, in particular, the decision whether to grant or deny a request for a

protective order is entrusted to the district court's sound discretion.” 21 “There are essentially three

types of protective orders in terms of the amount of information covered. The narrowest is a

protective order covering specific, identified information.” 22 Before a court issues a “narrow”

protective order, it first reviews the material to be designated confidential before issuing the order,

so it is clear in that case that “good cause” for the order exists. 23 On the other end of the spectrum



18
   Blanchard & Co., Inc. v. Barrick Gold Corp., No. 02-3721, 2004 WL 737485, at *5 (E.D. La. Apr. 5, 2004).
19
   Riverkeeper v. Taylor Energy Co., LLC, 309 F.R.D. 381, 388 (E.D. La. 2015) (citations omitted).
20
   See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984) (“To be sure, Rule 26(c) confers broad discretion on the
trial court to decide when a protective order is appropriate and what degree of protection is required.”).
21
   Nguyen v. Excel Corp., 197 F.3d 200, 209 n.27 (5th Cir. 1999) (citation omitted).
22
   Blanchard & Co., Inc., 2004 WL 737485, at *5 (quoting Bayer AG & Miles, Inc. v. Barr Labs., Inc., 162 F.R.D.
456, 465 (S.D.N.Y. 1995), overruled on other grounds by S.E.C. v. TheStreet.Com, 273 F.3d 222 (2d Cir. 2001)).
23
   See 8 CHARLES ALAN WRIGHT, ET AL., FEDERAL PRACTICE & PROCEDURE § 2044.1 (2d ed. 2008) (discussing
“umbrella” orders entered on stipulation in advance of discovery and that apply to all materials deemed confidential
by the producing party).

                                                          9
      Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 10 of 13




is the so-called “umbrella” protective order, which predesignates all discovery as protected, 24 and

does not require a specific showing of good faith before the designation. 25 The third type is the

“blanket” protective order, which permits either party to deem confidential any documents he or

she believes in good faith contain confidential information. 26

        In instances involving discovery of a parties’ commercially valuable information to a

competitor, courts will employ a protective order with a dual tier designation system. “Ample

precedent exists for limiting disclosure of highly sensitive, confidential or proprietary information

to outside attorneys and experts, particularly when there is some risk that a party might use the

information or disseminate it to others who might employ it to gain a competitive advantage over

the producing party.” 27 To protect against any predatory practices, while still recognizing the

broad scope of discovery in a federal action, courts often require entry of a protective order that

limits access to certain documents on an “Attorneys’ Eyes Only” basis and restricts use of the

information to the present litigation only.28

        D. Rule 30(b)(6)

        The Fifth Circuit has explained that the purpose of Rule 30(b)(6) is to streamline the

discovery process by allowing for a specialized form of deposition. 29 Rule 30(b)(6) gives the

corporation being deposed “more control by allowing it to designate and prepare a witness to



24
   Id.
25
   Id.
26
   See id.
27
   Westside-Marrero Jeep Eagle, Inc. v. Chrysler Corp., No. 97-3012, 1998 WL 186728, at *2 (E.D. La. Apr. 17,
1998) (citing cases). “[D]isclosure to clients may be prohibited where, for example, the information has commercial
value and the parties are competitors; alternatively, the order may (1) limit disclosure to named individuals not
involved in the relevant corporate activity, (2) create a special class of highly confidential documents that only
attorneys and non-client experts may view . . . and (4) require individual undertakings by those receiving such
information not to use it.” MANUAL FOR COMPLEX LITIGATION (Third) § 21.432 n. 146 (1995).
28
   Blanchard & Co., 2004 WL 737485, at *10 (citing Drexel Heritage Furnishings Inc. v. Furniture USA, Inc., 200
F.R.D. 255, 260 (M.D.N.C. 2001); Liberty Folder v. Curtiss Anthony Corp., 90 F.R.D. 80, 82–83 (S.D. Oh. 1981)).
29
   Johnson v. Big Lots Stores, Inc., No. 04-3201, 2008 WL 6928161, at *2 (E.D. La. May 2, 2008) (citing Resolution
Trust Corp. v. S. Union Co., Inc., 985 F.2d 196, 197 (5th Cir. 1993)).

                                                        10
         Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 11 of 13




testify on [its] behalf.” 30 Further, it alleviates the opposing party from “having to play a frustrating

game of blind man's bluff in naming the appropriate corporate officer to be deposed or from being

bandied from pillar to post by deposition witnesses who disclaim personal knowledge on topics

with which others in the corporation are familiar.” 31

III.       ANALYSIS

           Contrary to Defendants’ contention, the mere fact that this case does not involve an alleged

non-compete violation does not render all post-Marsh 8, 2019 information irrelevant to the claims

or defenses in this case. To the contrary, as argued by Plaintiff, post-March 8, 2019 information

is relevant to Plaintiff’s claimed damages insofar as Plaintiff contends it lost customers to

Advanced Industrial due to Defendants’ misconduct, which loss of customers continued after their

March 8, 2019 termination but would not have occurred absent their earlier misconduct. The need

for certain post-termination information, however, does not render all of the post-termination

information sought by Plaintiff relevant to the claims or defenses in this case.

           Considering the importance of the issues at stake, the amount in controversy, the parties’

relative access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit, it is improper to quash either the Subpoenas Duces Tecum or the deposition notices.

That said, pursuant to Rule 26(b)(2)(C)(i), the Court may limit the frequency or extent of discovery

when the discovery is unreasonably cumulative or duplicative or can be obtained from some other

source that is more convenient, less burdensome, or less expensive. Further, the Court agrees that

Plaintiff seeks documents and information that would qualify as confidential or proprietary

business and financial information of Defendants through other parties, and that disclosure of same


30
     Id. (citing United States v. Taylor, 166 F.R.D. 356, 360 (M.D.N.C.1996)).
31
     Id. (citing Brazos River Authority v. GE Ionics, Inc., 469 F.3d 416, 432–33 (5th Cir. 2006)).

                                                            11
     Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 12 of 13




would be particularly harmful in this case given that Plaintiff is Defendant’s direct competitor.

However, Rule 26 provides other avenues to protect Defendants’ interests short of precluding

discovery entirely (such as a protective order limiting to this litigation any use of documents

produced during discovery and restricting particularly sensitive documents to attorneys’ eyes only)

given its relevance and importance to the information in this case.

       Consistent with the preference for modification rather than quashing outright and the

availability of other measures to protect Defendants’ interests, the Court will modify the subpoenas

as follows:

       •      Subpoena duces tecum Nos. 1, 3, 5, and 6 must be produced through March 8, 2019.

       •      Subpoena duces tecum Nos. 2, 4, and 7 must be produced through present.

       •      Subpoena duces tecum Nos. 8 and 9 are duplicative of No. 2 and therefore stricken.

       •      Subpoena duces tecum Item Nos. 10, 11, 12 and 13 are overly broad and, as drafted,
              seek information that has no relevance to any claim or defense and is not proportional
              to the needs of this case. These requests are limited to production of any
              communications regarding Advanced Industrial’s performance, or efforts to perform
              (including bids, quotes or estimates) work or services similar in nature to that
              performed for the relevant party through March 8, 2019.

       The areas of inquiry set forth in the Rule 30(b)(6) deposition notice are likewise modified:

       •      Areas of inquiry Nos. 2, 10, 13, and 14 are limited to the period ending on March 8,
              2019.

       •      Areas of inquiry No. 6, 8, and 9 are limited to require discussion of all jobs or work
              undertaken or completed by Advanced Industrial prior to March 8, 2019, as well as any
              jobs or work undertaken or completed for customers or former customers of Thomas
              Industrial from March 8, 2019 through present.

       •      Areas of inquiry Nos. 5, 11, and 12 do not appear to seek information that would be
              relevant to any claim or defense in this case and are therefore stricken.

Further, the parties shall negotiate the terms and file a Joint Motion for Protective Order providing

for the designation of materials produced in litigation, including those produced by third parties,



                                                  12
      Case 2:20-cv-01102-SSV-DPC Document 42 Filed 04/21/21 Page 13 of 13




as “confidential” or “highly confidential” and limiting the use of any confidential or highly

confidential information to use in prosecuting or defending this litigation only.

       Although parties regularly combine an individual’s deposition with the Rule 30(b)(6)

deposition for which that same individual is the corporate designee, the Federal Rules of Civil

Procedure do not require a party to combine those depositions. In this case, Plaintiff argues that

the depositions will address different matters and objects to proceeding with the personal and

corporate depositions simultaneously. If Plaintiff chooses to use two of its ten depositions by

proceeding separately with regard to Advanced Industrial’s Rule 30(b)(6) deposition and Mr.

Justice’s individual deposition, that is its choice. Should the depositions become unreasonably

cumulative or duplicative, Defendants may seek relief pursuant to Rule 26(b)(2)(C)(i).

IV.    CONCLUSION

       Accordingly, for the foregoing reasons, Defendants’ Motions to Quash (ECF Nos. 26 and

30) are GRANTED IN PART AND DENIED IN PART as stated herein.

                                     20th day of April, 2021.
       New Orleans, Louisiana, this _______



                                                      ___________________________________
                                                          DONNA PHILLIPS CURRAULT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                13
